      Case 7:17-cv-08943-CS-JCM Document 518 Filed 02/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH; JULIO
 CLERVEAUX, CHEVON DOS REIS; ERIC
 GOODWIN; JOSE VITELIO GREGORIO;                     17 Civ. 8943 (CS) (JCM)
 DOROTHY MILLER; HILLARY MOREAU;
 AND WASHINGTON SANCHEZ,                             ORAL ARGUMENT
                                                     REQUESTED
                            Plaintiffs,

              v.

 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT AND MARYELLEN ELIA, IN
 HER CAPACITY AS THE
 COMMISSIONER OF EDUCATION OF
 THE STATE OF NEW YORK,

                            Defendants.



                          NOTICE OF MOTION FOR SANCTIONS


       PLEASE TAKE NOTICE that upon the annexed Declaration of Claudia T. Salomon, and

upon the separately bound Memorandum of Law, dated February 17, 2020, the undersigned, on

behalf of Plaintiffs, hereby move this Court before the Honorable Cathy Seibel, United States

District Judge, in Courtroom 621 of the United States Courthouse for the Southern District of

New York, 300 Quarropas Street, White Plains, New York 10601, for an order imposing

sanctions, pursuant to FED. R. CIV. P. 37 and the Court’s inherent authority, against Defendant,

the East Ramapo Central School District (the “District”), for spoliation of electronically stored

information and failure to comply with this Court’s multiple orders compelling document

production from non-party members of the District’s Board of Education (the “Board”), Mark


                                                 1
         Case 7:17-cv-08943-CS-JCM Document 518 Filed 02/17/20 Page 2 of 2



Berkowitz, Bernard Charles Jr., Joel Freilich, Pierre Germain, Harry Grossman, Jacob

Lefkowitz, Yonah Rothman, Yehuda Weissmandl, and Aron Wieder (the “Board Members”).


Dated:         February 17, 2020
               White Plains, New York
                                               Respectfully submitted,

                                               /s/ Claudia T. Salomon
                                               Claudia T. Salomon
                                               Corey A. Calabrese
                                               Claudia.Salomon@lw.com
                                               Corey.Calabrese@lw.com
                                               Latham & Watkins LLP
                                               885 Third Avenue
                                               New York, NY 10022
                                               Phone: (212) 906-1200

                                               Marc Zubick
                                               Russell Mangas (admitted pro hac vice)
                                               Marc.Zubick@lw.com
                                               Russell.Mangas@lw.com
                                               Latham & Watkins LLP
                                               330 N. Wabash Avenue
                                               Chicago, IL 60601
                                               Phone: (312) 876-7600

                                               Andrew B. Clubok
                                               Andrew.Clubok@lw.com
                                               Latham & Watkins LLP
                                               555 Eleventh Street, NW
                                               Suite 1000
                                               Washington, D.C. 20004
                                               Phone: (202) 637-2200

                                               Arthur Eisenberg
                                               Perry Grossman
                                               aeisenberg@nyclu.org
                                               pgrossman@nyclu.org
                                               New York Civil Liberties Union Foundation
                                               125 Broad Street
                                               New York, NY 10004
                                               Phone: (212) 607-3329

                                               Attorneys for Plaintiffs


                                              2
